Title: From John Adams to Hendrik Bicker, 1 March 1781
From: Adams, John
To: Bicker, Hendrik



Sir
Arms of Amsterdam March 1. 1781

I received your Letter at Leyden, inclosing the Copy I had the Honour to Send you, and thank you, for your candid Judgment of its Extent and Import.
I have now the Honour to inform you, that on my Return to Amsterdam the 25 of Feb. I received a Letter from Congress inclosing another Commission in proper Form, containing full Powers to treat with their High Mightinesses, and to conclude and Sign a Treaty. I received also Authority to acceed to the Principles of the Armed Neutrality.
I should now be Still more obliged by your candid Opinion what is the best Course for me to take. I have the Honour to be with great Esteam, sir &c.
